PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 28,2000, claimant was injured when a piece of concrete fell from the interstate bridge over Norwood Road and struck him on the head as he was walking underneath the bridge.
2. Respondent was responsible for the maintenance of the highway bridge on Interstate 64 that passes over Norwood Road, which is located in or near Huntington, Cabell County, and respondent failed properly to maintain the highway bridge on Interstate 64 on the date of this incident.
3. Respondent acknowledged that it had at least constructive notice that pieces of concrete had fallen from the interstate bridge over Norwood Road prior to the claimant’s incident.
4. As a result of this incident, claimant suffered injuries to his head. His out-of-pocket expenses were approximately $1,664.90. Claimant had no medical or other insurance coverage for his medical expenses as a result of his injuries.
5. Respondent and claimant have agreed to settle this claim for the total sum of $9,000.00 for claimant’s out-of-pocket medical expenses and for claimant’s past and future pain and suffering resulting from his injuries.
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of the highway bridge on Interstate 64 that passes over Norwood Road in Huntington, Cabell County, on the date of this incident; that the negligence of respondent was the proximate cause of the personal injuries sustained to claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the *97amount of $9,000.00.
Award of $9,000.00.